Citation Nr: 1544320	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether a notice of disagreement (NOD) with a July 18, 2008 rating decision was timely filed.  

2.  Entitlement to a rating in excess of 10 percent from December 26, 2007 to July 23, 2009 for degenerative joint disease (DJD) of the lumbar and thoracic spine.  

3.  Entitlement to a rating in excess of 20 percent since July 24, 2009 for DJD of the lumbar and thoracic spine.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) since July 24, 2009.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1976 to September 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a rating in excess of a 10 percent rating for the thoracolumbar spine disability.  Subsequently, a November 2009 rating decision issued by the RO in San Juan, Puerto Rico assigned a rating of 20 percent for the DJD disability effective July 24, 2009.  The Veteran appealed the assigned ratings in these decisions and the matters are now before the Board.  The Agency of Original Jurisdiction (AOJ) for these claims is the RO in Roanoke, Virginia, and in fact, it is the RO that certified the present appeal to the Board.  

This case was previously before the Board in January 2015, at which time the Board remanded the matters for additional evidentiary and procedural development.  The Board finds that there has been substantial compliance with its January 2015 remand orders and that it may, therefore, proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a rating in excess of 10 percent from December 26, 2007 to July 23, 2009 for DJD of the lumbar and thoracic spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran was notified of the RO's rating decision that denied the increased rating claim for the lower back disability by a letter dated July 18, 2008.  

2.  The Veteran filed an NOD that was date stamped as received by VA on July 24, 2009.  

3.  Since July 24, 2009, the Veteran's thoracolumbar spine disability manifested with forward flexion greater than 30 degrees but less than 60 degrees, pain, limitation of motion, muscle spasm, and guarding; however, the Veteran's thoracolumbar spine was not limited to forward flexion of 30 degrees or less, and intervertebral disc syndrome (IVDS) has not resulted in incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  His thoracolumbar spine also did not exhibit ankylosis or require the use of an assistive device for locomotion. 

4.  After affording the Veteran the benefit of the doubt, the Veteran was unable to secure or follow gainful employment as a result of his service-connected disabilities from October 3, 2013 forward.


CONCLUSIONS OF LAW

1.  The Veteran appealed the July 18, 2008 rating decision because his NOD was timely received in July 2009.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.305, 20.306 (2015).

2.  The criteria for a rating in excess of 20 percent for the thoracolumbar spine disability have not been met since July 24, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015).

3.  The criteria for entitlement to a TDIU since October 3, 2013 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Notice of Disagreement

An appeal consists of a timely filed NOD in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (VA Form 9 or equivalent).  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  38 U.S.C.A. § 7105(b)(1)  provides that except in the case of simultaneously contested claims, an NOD shall be filed within one year from the date of mailing of notice of the result of initial review or determination.  Such notice, and appeals, must be in writing and be filed with the entity which entered the determination with which disagreement is expressed (hereinafter referred to as the "AOJ").  A notice of disagreement postmarked before the expiration of the one-year period will be accepted as timely filed.  38 U.S.C.A. § 7105(c) provides that if no NOD is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with VA regulations.  

The procedural history of this case shows that the Veteran's increased rating claim for his low back disability was received by VA on December 26, 2007.  This claim was denied in a July 18, 2008 rating decision by the Columbia RO.  A letter informing the Veteran of this determination was mailed to him on the same day.  The Veteran submitted an NOD that was received by the Roanoke RO on July 24, 2009.  This RO issued a letter on August 4, 2009 telling the Veteran that his July 2009 NOD was untimely as it was received by the RO after the allowable one-year period for appeals.  See 38 C.F.R. § 20.302(a).  After concluding that the July 18, 2008 rating decision was final because it was not timely appealed, the RO considered the Veteran's July 2009 NOD as a new claim for an increased rating for his lower back disability.  

After reviewing the applicable VA regulations, the Board concludes that the Veteran submitted a timely NOD to the July 18, 2008 rating decision; thus, the applicable period on appeal stems from December 2007 forward.  Specifically, the claims file only includes a date stamp indicating when VA received the July 2009 NOD, but does not include a postmark date for this document.  "In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded."  38 C.F.R. § 20.305, 20.306 (2015).  After applying these time-computation regulations, the record presumes that the Veteran filed the NOD on July 17, 2009.  Thus, as the NOD was timely, the Veteran appealed the July 18, 2008 rating decision within the one-year time period. 

Increased Rating

The Veteran is seeking an increased rating for his service-connected lumbar and thoracic spine disability.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from July 24, 2009.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The present appeal involves a disability of the musculoskeletal system, which is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's DJD of the thoracolumbar spine disability has been rated as 20 percent disabling since July 24, 2009.  This disability is rated under DC 5242 (degenerative arthritis of the spine). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board deems the General Formula to be the most appropriate diagnostic code for the Veteran's thoracolumbar disability primarily because it pertains specifically to the diagnosed disabilities in the Veteran's case, i.e., DJD of the thoracic and lumbar spinal segments.  Moreover, as will be discussed below, a rating under the General Formula would provide a higher benefit to the Veteran than a rating for his IVDS symptoms.  Thus, the evidence of record does not suggest that another diagnostic code would be more appropriate for this disability, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under the General Formula.

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a.  A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  For VA compensation purposes, ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Moreover, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An April 2009 VA x-ray of the thoracic spine showed minimal diffuse hypertrophic degenerative changes, but the impression was that it was essentially an unremarkable thoracic spine.  

In August 2009, the Veteran underwent a VA fee basis evaluation through QTC Medical Services.  The Veteran reported having degenerative disc disease (DDD) of the lumbar spine, which allowed him to walk one mile in approximately 15 minutes.  He was noted as not having a history of falls.  He reported stiffness, decreased motion, paresthesias and numbness due to this disability; however, he also stated that he did not experience fatigue, spasms, or weakness.  Moreover, he reported that he did not have bladder or bowel problems.  He indicated that the pain in his lower back occurred constantly.  This pain was localized, moderately severe, and was exacerbated by physical activity.  He stated that during flare-ups, he had additional pain, but that this disability did not result in incapacitation.  He reported that he did not receive any treatment for this disability, or that he had any hospitalizations or surgery for his back problems.  

Upon examination, he was noted as not having any muscle spasms, tenderness, guarding, weakness, atrophy in the limbs, or radiating pain on movement.  His muscle tone and musculature were normal.  He had negative results for straight leg raising tests on the right and left, and a negative Lasegue's sign.  Range of motion revealed forward flexion of 90 degrees with pain at 45 degrees, extension of 5 degrees with pain at 5 degrees, right and left lateral flexion at 20 degrees with pain at 20 degrees, and right and left rotation at 20 degrees with pain at 20 degrees.  The Veteran was able to perform range of motion testing after three repetitions, which resulted in the same degree of motion as the initial testing with pain, and he was noted as not having any additional degree of limitation after repetitive testing.  The evaluator noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The neurological examination of the spine showed no sensory deficits from L1-L5 or at S1.  There was no lumbosacral motor weakness, and right and left lower extremity reflexes showed normal ankle and knee jerks and normal cutaneous reflexes.  The evaluation showed no signs of pathologic reflexes, and there were no signs of IVDS with chronic and permanent root involvement.  The examiner diagnosed him with DDD of the lumbar spine, and noted that the effects of this disability on his occupation and daily activities were moderate.  

In a July 2010 statement, the Veteran endorsed symptoms of pain, numbness, and tingling in the upper and lower back, hips, legs and feet.  The record shows that he was granted service connection for left and right lower sciatic nerve disabilities effective March 15, 2010, and assigned 20 percent ratings for each extremity since that time due to sciatic nerve symptoms.  In his December 2010 VA Form 9, he contended that he had back pain every day, which affected all aspects of his life.  He stated that his DJD of the lumbar spine limited his ability to sit, stand, and lay down for extended periods of time.  He also indicated that he had trouble sleeping because he was constantly changing positions in order to be comfortable.  He stated that he was able to perform the range of motion exercises during the August 2009 VA examination but that he was in extreme pain. 

Many VA treatment records show complaints of and treatment for back pain since July 24, 2009.  In particular, a November 2010 chronological record of medical care showed that he had intermittent radicular pain in his right leg, thigh, and ankle.  He did not have any numbness or tingling or any symptoms associated with his bowel or bladder.  He was noted as taking pain medication, and the doctor noted that the majority of his pain was in the lumbosacral junction of the spine.  

In a January 2011 VA primary care physician's note, the Veteran again complained of back pain, which he rated as a nine out of a possible ten.  The VA doctor noted that his December 2010 x-rays showed that he had mild DDD and facet disease of the lumbar spine.  Moreover, the Veteran was using a transcutaneous electrical nerve stimulation (TENS) unit and he was taking pain medication for his back.  The Veteran reported that he performed janitorial work, and that he walked behind a machine three hours a day for work.  The doctor noted that his pain appeared to be inconsistent with his x-ray findings.  

Similarly, a February 2011 VA chronological record of medical care showed that he was taking pain medication and using a TENS unit for his acute low back pain.  He was noted as having received an injection of Toradol in January 2011 for his back pain.  The VA doctor noted that he had lower back pain with radicular symptoms down the left leg.  Upon examination, his lumbar and lumbosacral spine was not tender to palpation and his sensation was bilaterally equal and intact.  He was noted as having lumbar lordosis, antalgic gait, intact reflexes, and he refused to perform forward bending or extension.  He did not have any bowel, bladder, or cauda equina symptoms.  He was given another Toradol injection that day.  During a follow-up approximately three weeks later, he was noted as having improvements in his pain symptoms.  He again denied the presence of bowl or bladder problems, but endorsed symptoms of radicular pain in his lower extremities.  The doctor noted that although he had difficulty bending, he was otherwise able to work as a night janitor.  Similar findings were also noted in a March 2011 VA physical medicine rehabilitation consultation note and a July 2014 VA physical therapy note. 

In addition to VA treatment records, private treatment records show complaints of and treatment for lower back pain during the same time.  In particular, in several physical therapy notes from November 2010 he reported that this pain was a seven out of a possible ten while he was at rest and a ten out of ten when he performed activities.  The Veteran again endorsed numbness symptoms down his right leg, and he stated that he occasionally has burning and pinching symptoms.  His gait was within normal limits.  Following an evaluation, the private physical therapist diagnosed him with chronic lumbar strain that was secondary to a bilateral extended sacrum and flexion dysfunction of the L1-L5.  He had pain with active range of motion and tenderness to palpation that was secondary to decreased muscle and fascial length.  He also had deceased joint mobility and poor transverse abdominus strength.  Approximately a week later, he was noted as having sciatic nerve problems in the right lower extremity, and he was tender to palpation in his lower back.  

He had a private magnetic resonance imaging (MRI) scan of the lumbar spine performed in May 2011, which showed moderate degenerative facet disease at L4-L5 and mild canal encroachment at L3-L4 from mild to moderate degenerative
facet changes.  In an April 2012 private consultation note, he was noted as having paresthesia in both feet that was associated with his diabetic neuropathy symptoms.  He did not have weakness, bladder problems, or bowel dysfunction.  An examination of his thoracolumbar spine showed no tenderness to palpation or muscle spasms.  Range of motion of the back showed painful lateral rotation, forward flexion, and extension.  An examination of his lower extremities showed essentially normal symptoms.  He had a lumbar medial branch block performed at a private facility in the same month.  Very similar findings were noted in a December 2013 private encounter note, except that the Veteran was also assessed as having lumbar spondylosis.  

The Veteran was afforded another disability benefits questionnaire (DBQ) in April 2013 during which an examiner confirmed his diagnosis of DJD of the lumbar spine.  The Veteran reported that this disability had affected his daily life activities, including sleep, rest, and long periods of sitting or standing.  He confirmed that he utilized medication to treat pain, that he had a cortisone shot to his back, and that he used a TENS unit.  He stated that during flare-ups, his symptoms included redness, tingling, burning, itching, pain, and pinching that travelled down to his lower extremity.  

Range of motion testing of the thoracolumbar spine showed forward flexion of 55 degrees with evidence of pain at 50 degrees, extension of 20 degrees with pain at 15 degrees, right lateral flexion at 20 degrees with pain at 20 degrees, left lateral flexion at 15 degrees with pain at 15 degrees, right lateral rotation at 20 degrees with pain at 20 degrees, and left lateral rotation at 15 degrees with pain at 15 degrees.  The Veteran was unable to perform range of motion testing after three repetitions due to low back pain.  He did not have any additional limitation in range of motion after repetitive testing, but he did have the following functional loss symptoms: less movement than normal, weakened movement, and pain on movement.  He also had localized tenderness or pain to palpation for joints and soft tissue of the back, and he had symptoms of guarding and/or muscle spasms but these symptoms did not result in abnormal gait or spinal contour.  

During the examination, muscle strength and reflex testing were normal.  He did not have muscle atrophy, but he did have bilateral decreased sensation to touch in his feet and toes.  The straight leg raising test revealed negative results for both lower extremities.  He had signs of radiculopathy which manifested as moderate, intermittent pain, paresthesias and/or dysesthesias, and numbness in both lower extremities, and were associated with the sciatic nerve; however, he did not have any additional neurologic abnormalities, such as bowel or bladder problems or pathologic reflexes.  The examiner noted the presence of IVDS of the thoracolumbar spine, but that he did not have incapacitating episodes over the past 12 months due to IVDS.  The examiner also noted that he did not use assistive devices for locomotion.  The thoracolumbar spine disability impacted his ability to work by limited his bending, stooping, and prolonged standing.  The examiner reported that his lumbar pain could significantly limit functional ability during flare-ups or when the spinal joint was repeatedly used over time.  

He underwent another DBQ examination in June 2014 during which he was noted as having DJD of the thoracic and lumbar spine.  The Veteran stated that he had constant pain during flare-ups.  Range of motion testing of the spine showed forward flexion of 85 degrees with evidence of pain at 85 degrees, extension of 25 degrees with pain at 25 degrees, right and left lateral flexion at 25 degrees with pain at 25 degrees, and right and left lateral rotation at 25 degrees with pain at 25 degrees.  He was able to perform range of motion testing after three repetitions, which showed the same degree measurements, and he did not have additional limitation in range of motion after repetitive testing; however, he did have less movement than normal and pain on movement following repetitive use.  

The examiner noted that he had localized tenderness or pain to palpation for joints and/or soft tissue at the lower lumber area, but he did not have guarding or muscle spasm of the back.  Muscle strength testing, a reflex examination, and a sensory examination returned normal results.  He did not have muscle atrophy, radiculopathy symptoms, or IVDS.  The examiner noted that he did not require assistive devices to ambulate.  Additionally, the examiner noted that this disability did not impact his ability to work.  

After a full review of the evidence, the Board finds that the Veteran's thoracolumbar spine disability has not warranted a rating in excess of 20 percent since July 24, 2009 under DC 5242.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7. 

Initially, under the General Formula, the record fails to show either ankylosis or a fractured spine at any time during this appeal period.  In fact, on several occasions, VA treatment records have specifically indicated that he did not have ankylosis for any part of his spine.  Moreover, the evidence does not show forward flexion of the thoracolumbar spine of 30 degrees or less; however, it does show that the Veteran had forward flexion greater than 30 degrees but less than 60 degrees during several VA examinations, including in August 2009 and April 2013.  Although the June 2014 VA examination showed forward flexion in excess of 60 degrees, the record as a whole shows that his forward flexion was limited to less than 60 degrees, but not to 30 degrees or less, for the applicable appeal period.  The Board also notes that the Veteran has consistently reported symptoms of limited motion, pain, and stiffness since July 24, 2009.  Thus, the Board determines that his disability picture has approximated an evaluation of 20 percent for the entire time on appeal, and a higher rating of 40 percent is not warranted for his thoracolumbar symptoms.  

Next, the evidence shows that although the Veteran currently has a diagnosis of IVDS, he has not experienced "incapacitating episodes" in the last 12 months; thus the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not provide a higher benefit for his thoracolumbar disability symptoms.  

Therefore, the Board finds that the Veteran's thoracolumbar spine disability continues to warrant a 20 percent rating under DC 5242 since July 24, 2009.  See 38 C.F.R. § 4.71a. 

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See Deluca, 8 Vet. App. At 202.  However, even though there is evidence of reduced forward flexion, and even after considering the effects of pain and functional loss, it is not limited to 30 degrees or less.  Thus, the Board determines that a rating in excess of 20 percent under DC 5242 is not warranted at any time since July 24, 2009.    

Moreover, the Board has considered whether any bilateral neurological symptoms of the lower extremities associated with the Veteran's thoracolumbar spine disability, pursuant to DC 8520, warrant an increased rating since July 24, 2009.  The General Formula indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5243 at Note (1).  In this case, there are no objective findings of bowel or bladder impairment noted in the examination reports or in VA treatment records.  In fact, numerous VA and private treatment records show that the lack of such symptoms.  

Nonetheless, the record does contain evidence of neurological abnormalities associated with the Veteran's thoracolumbar spine disorder.  Diagnostic Code 8520 rates neurologic manifestations of the lower extremities associated with the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a , DC 8520.  

Additionally, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, they should be combined with application of the bilateral factor.  

The Veteran is currently rated at 20 percent disabling for his radiculopathy symptoms in his left and right lower extremities.  These ratings have been in effect since March 15, 2010.  Between July 24, 2009 and March 14, 2010, the record is silent as to neurologic symptoms of the lower extremities associated with his back disability; thus, separate ratings for his lower extremities are not warranted during this time.  Since March 15, 2010, various treatment records, including the April 2013 examination, showed the presence of sciatic nerve symptoms in both lower extremities.  However, these symptoms have not resulted in moderately severe incomplete paralysis of the sciatic nerve as the Veteran's complaints of numbness, pain, and decreased sensation constitute subjective evidence of these symptoms.  The record does not include any objective findings indicating that his incomplete paralysis is moderately severe or severe, or that the sciatic nerve is completely paralyzed.  This determination is buttressed by the April 2013 VA examiner's findings, which show only moderate symptoms of radiculopathy.  Thus, a rating in excess of 20 percent for the Veteran's neurologic abnormalities of the left and right lower extremity is not warranted.  

Accordingly, as the preponderance of the evidence is against entitlement to a rating in excess of 20 percent since July 24, 2009 for DJD of the lumbar and thoracic spine, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's back disability symptoms.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the disability level and symptomatology.  The criteria rate his thoracolumbar disability on the basis of limitation of motion, to include as due to pain, weakness, and incapacitating episodes; thus, the demonstrated manifestations - namely limitation of motion, as well as loss of motion due to pain- are contemplated by the provisions of the rating schedule and the VA examiners specifically addressed the DeLuca factors during the examinations and the impact the Veteran's symptoms have on his employment. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate his lumbar spine disability, and referral for consideration of an extra-schedular evaluation is not warranted.  

The Board also finds that his neurological disabilities of the right and left lower extremities are contemplated by the schedular rating criteria, which take into account the severity of the symptoms, muscular atrophy, movement, drop, and dangle of the feet.  Thus, the Board finds that the schedular rating criteria are adequate to rate the Veteran's neurological disabilities of his lower extremities. 

Moreover, the Board acknowledges that the Veteran is also service-connected for several other disabilities, including sleep apnea, pseudofolliculitis barbae, DJD and tendinitis of bilateral knees, bilateral pes planus and DJD of the left great toe, spondylosis of the cervical spine, allergic rhinitis, and renal calculi.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  

TDIU

In regards to the claim of entitlement to a TDIU, the Board notes that the Veteran filed a formal claim for a TDIU in May 2014 in which he stated that all of his service-connected disabilities prevented him from securing or following any substantial gainful occupation.  However, the record as whole indicates that the Veteran last worked in October 2013, and that he was terminated from employment due to his job performance.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Thus, the Board concludes that an inferred claim for a TDIU has been raised by the record in connection with the increased rating claim for the Veteran's thoracolumbar spine disability pursuant to Rice.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2014).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran is service-connected for sleep apnea, pseudofolliculitis barbae, DJD and tendinitis of bilateral knees, bilateral pes planus and DJD of the left great toe, spondylosis of the cervical spine, allergic rhinitis, DJD of the lumbar and thoracic spine, left and right lower sciatic nerve disabilities, and renal calculi.  His combined disability rating meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis for the entire time on appeal because the combined rating for the Veteran's disabilities was 90 percent since July 24, 2009.  Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities since July 24, 2009. 

In his May 2014 application for a TDIU, the Veteran indicated that the highest level of education that he completed was one year of college, and that he had not had any education or training since becoming too disabled to work.  He reported that he worked 15 to 22 hours per week performing janitorial services from February 2008 to October 2013, and that he became too disabled to work in October 2013.  

The claims file includes employment information from the Veteran's former employer.  In a July 2014 statement, the former employer indicated that he worked as a part-time cleaner from July 2005 to October 2013.  The employer indicated that the Veteran was terminated from his employment on October 3, 2013 due to his job performance.  

Overall, the record shows that between July 24, 2009 and October 3, 2013 the Veteran was not prevented from attaining or maintaining substantially gainful employment due to his service-connected disabilities.  In fact, all of the evidence in the record shows that he was employed until October 3, 2013.  Furthermore, a January 2011 VA primary care physician's note shows that he was employed, that he performed janitorial work, and that he walked behind a machine for three hours a day for work.  Likewise, a VA doctor noted that although he had difficulty bending, he was otherwise able to work as a janitor in February 2011. 

The July 2014 employment information shows that he was terminated on October 3, 2013 due to his job performance, and there is no indication in the record that he is currently employed.  The Veteran has alleged that his service connected disabilities have prevented him from working in his May 2014 application.  The Board acknowledges the June 2014 VA examiner's opinion that his thoracolumbar spine symptoms do not have an effect on his ability to work; however, this examiner did not take into consideration the remainder of the Veteran's service-connected disabilities in providing this opinion.  The Board also recognizes that the claims file does not include an opinion on the combined effects of the Veteran's service-connected disabilities.  However, given the fact that the Veteran was employed from February 2008 to October 2013, the Board concludes that combined-effects medical examination reports or opinions are not needed because the medical reports of record and the Veteran's statements provide sufficient information for the Board to render a decision on his entitlement to a TDIU since July 24, 2009.  See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013). 

Thus, given the Veteran's combined rating of 90 percent for his service-connected disabilities, his being unemployed since October 2013, and after affording him the benefit of the doubt, the Board determines that he was unable to secure or follow gainful employment as a result of his service-connected disabilities since October 3, 2013.  Accordingly, entitlement to a TDIU since October 3, 2013 must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

In regards to an extraschedular rating for a TDIU, the Board notes that the schedular rating criteria used to rate the Veteran's service-connected disabilities are adequate to meet the percentage standards set forth in 38 C.F.R. §4.16(a).  For this reason, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected disabilities, and referral for consideration of an extra-schedular evaluation is not warranted with respect to a TDIU since July 24, 2009.  See 38 C.F.R. § 4.16(b).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in February 2008 and August 2009, prior to the initial adjudication of the claims on appeal.  Notices sent included descriptions of what information and evidence must be submitted to substantiate the claims, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, as well as records of VA and private treatment.  The duty to assist was further satisfied by VA examinations in August 2009, April 2013, and June 2014, during which examiners conducted physical examinations of the Veteran, reviewed the pertinent records, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.

Finally, the Board remanded the increased rating claim for the back disability in January 2015 to associate any outstanding private and VA treatment records, and to issue an SSOC after considering all of the evidence of record, including the June 2014 VA examination.  Accordingly, VA associated additional private and VA treatment records with his claims file and issued an SSOC in May 2015 adjudicating his back disability claim.  Therefore, the Board finds that there has been substantial compliance with its January 2015 remand directives, and the Board has properly proceeded with the foregoing decision on these matters.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of his claims since July 24, 2009 and no further notice or assistance is required.


ORDER

The appeal concerning the timeliness of the NOD for the July 18, 2008 rating decision is granted.  

Entitlement to a rating in excess of 20 percent for DJD of the lumbar and thoracic spine since July 24, 2009 is denied.

Entitlement to a TDIU since October 3, 2013 is granted.


REMAND

Unfortunately, the Board must remand the issue of entitlement to a rating in excess of 10 percent from December 26, 2007 to July 23, 2009 for DJD of the lumbar and thoracic spine for additional procedural development.  

When a claimant has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

The Veteran filed an increased rating claim for his DJD of the lumbar and thoracic spine in December 2007.  Above, the Board determined that the Veteran appealed the July 2008 rating decision, which denied the increased rating claim for the lower back, by filing a timely NOD in July 2009.  The RO, however, only considered the July 2009 NOD as a new claim for an increased rating for this disability; thus, when it issued an SOC and subsequent supplemental statements of the case (SSOCs) for the increased rating claim, it did not consider the timeframe from December 26, 2007 to July 23, 2009.  Thus, as the claims file does not contain an SOC addressing the issue of entitlement to a rating in excess of 10 percent from December 26, 2007 to July 23, 2009 for DJD of the lumbar and thoracic spine, the Board must remand this matter to rectify the due process deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim of entitlement to a rating in excess of 10 percent from December 26, 2007 to July 23, 2009 for DJD of the lumbar and thoracic spine in light of all the evidence of record.  If any benefit sought on appeal remains denied, an SOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


